Order entered December 11, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01373-CV

                  IN RE WILLIAM THOMAS NICHOLAS, JR., Relator

                Original Proceeding from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F96-51486-VI

                                        ORDER
                      Before Justices Lang-Miers, Myers, and Boatright

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE